DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 (and dependent claims 3-11 dependent thereon), lines 7-10, the combination of the limitations “[1] a passivation layer, wherein the first wavelength conversion element is disposed between the light-emitting element and the passivation layer, … , [2] and the light- emitting element and the another light-emitting element none of these figures show “[1] a passivation layer, wherein the first wavelength conversion element is disposed between the light-emitting element and the passivation layer” as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamura et al (US 2016/0372528) in view of Lee et al (US 2015/0340655).
Regarding claim 1, Kamura (Fig. 21) discloses a display device, comprising: a substrate 21; a light-emitting element 26 (rightmost 26) disposed on the substrate; a first wavelength conversion element 14 ([0403]) disposed on the substrate; another light-emitting element 26 (center 26) disposed on the substrate; a second wavelength conversion element 15 ([0403]) disposed on the substrate; and a passivation layer 11 ([0123]), wherein the first wavelength conversion element 14 is disposed between the light-emitting element 26 and the passivation layer 11, the second wavelength conversion element 15 is disposed between the another light-emitting element 26 and 
Kamura discloses the light emitting element 26 and the another light-emitting element 26 including a light emitting layer comprising a first semiconductor layer (i.e., hole injection, electron injection, etc. [0254]), but does not disclose the light- emitting element 26 and the another light-emitting element 26 sharing the first semiconductor layer.
However, Lee (Fig. 1) teaches a display device comprising: a light- emitting element 140A and the another light-emitting element 140A including a light emitting layer 144A which can be continuously or separately formed in the light- emitting element 140A and the another light-emitting element 140A ([0053]).  Accordingly, it would have been obvious to have the light- emitting element and the another light-emitting element 140A of Kamura either sharing or not sharing a first semiconductor layer of the light emitting layer as taught by Lee because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  It appears that these changes produce no functional differences and therefore would have been obvious. 
Regarding claims 3-4 and 8-10, Kamura (Fig. 21) further discloses: an isolation structure (10, 13) disposed between the first wavelength conversion element 14 and the second wavelength conversion element 15; the passivation layer 11 is disposed adjacent to a sidewall of the first wavelength conversion element 14; a color of light (i.e., red, [0403]) passing through the first wavelength conversion element 14 and a color of 
Regarding claim 6, Kamura does not disclose a thickness of the first wavelength conversion element and a thickness of the second wavelength conversion element are different.
However, Kamura further discloses that the thicknesses of the first and second wavelength conversion elements can be optimized for improving light-emitting efficiency and avoiding being excessively thickened ([0192]).  Accordingly, it would have been obvious to form a thickness of the first wavelength conversion element and a thickness of the second wavelength conversion element being different according to the requirements of the light-emitting efficiencies and the thicknesses which are desired for the first and second wavelength conversion elements.
Regarding claim 7, if the combination of layers 170A ([0062]) and 115A in Fig. 1 of Lee is interpreted as a passivation layer, then Lee further teaches the passivation layer (170A, 115A) comprises a first portion corresponding to the first wavelength conversion element 191A and a second portion corresponding to the second wavelength conversion element 192A, and a thickness of the first portion and a thickness of the second portion are different.
Regarding claim 11, Kamura (Fig. 21) further discloses the light-emitting element 26 (rightmost 26) further comprises a second semiconductor layer (i.e., hole injection, electron injection, etc. [0254]), the another light-emitting element 26 (center 26) further 
However, it would have been obvious to the skilled in the art before the effective filing date of the invention to try all possible lengths, i.e. to make the second semiconductor layer to have a length different from that of the third semiconductor layer, as set forth in KSR. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007).
Claims 1, 3-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0340655) in view of Kamura et al (US 2016/0372528).
Regarding claim 1, Lee (Fig. 1) discloses a display device, comprising: a substrate 110; a light-emitting element 140A disposed on the substrate; a first wavelength conversion element 193A ([0059]) disposed on the substrate; another light-emitting element 140A disposed on the substrate; a second wavelength conversion element 192A ([0059]) disposed on the substrate; and a passivation layer 115A ([0057]), wherein the first wavelength conversion element 193A is disposed between the light-emitting element 140A and the passivation layer 115A, the second wavelength conversion element 192A is disposed between the another light-emitting element 140A and the passivation layer 115A, and the light- emitting element and the another light-emitting element 140A share a light emitting layer 144A ([0053]), and a light emitted 
Lee does not specifically disclose that the light emitting layer 144A including a first semiconductor layer.
However, Kamura (Fig. 21) teaches a light emitting element comprising a light emitting layer 26 including a first semiconductor layer (i.e., hole injection, electron injection, etc. [0254]).  Accordingly, it would have been obvious to form the light emitting layer of Lee including a first semiconductor layer in order to function as light-transmission layer. 
Regarding claims 3-4 and 8-10, Lee (Fig. 1) further discloses: an isolation structure 195A ([0061]) disposed between the first wavelength conversion element 193A and the second wavelength conversion element 192A; the passivation layer 115A is disposed adjacent to a sidewall of the first wavelength conversion element 193A; a color of light (i.e., blue, [0059]) passing through the first wavelength conversion element 193A and a color of light (i.e., green, [0059]) passing through the second wavelength conversion element 192A are different; a driving layer 131A (i.e., TFT) electrically connected to the light-emitting element 140A; and the isolation structures 195A directly contacts the first wavelength conversion element 193A and the second wavelength conversion element 192A.
Regarding claim 6, Lee does not disclose a thickness of the first wavelength conversion element and a thickness of the second wavelength conversion element are different.

Regarding claim 7, if the combination of layers 170A ([0062]) and 115A in Fig. 1 of Lee is interpreted as a passivation layer, then Lee further teaches the passivation layer (170A, 115A) comprises a first portion corresponding to the first wavelength conversion element 191A and a second portion corresponding to the second wavelength conversion element 192A, and a thickness of the first portion and a thickness of the second portion are different.
Regarding claim 11, Kamura (Fig. 21) further discloses the light-emitting element 26 (rightmost 26) further comprises a second semiconductor layer (i.e., hole injection, electron injection, etc. [0254]), the another light-emitting element 26 (center 26) further comprises a third semiconductor layer (i.e., hole injection, electron injection, etc. [0254]), neither Kamura nor Lee disclose the second semiconductor layer has a length different from that of the third semiconductor layer.
However, it would have been obvious to the skilled in the art before the effective filing date of the invention to try all possible lengths, i.e. to make the second semiconductor layer to have a length different from that of the third semiconductor layer, as set forth in KSR. "When there is a design need or market pressure to solve a KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection (i.e., different interpretations, different embodiments, etc.) is applied in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817